Title: To Alexander Hamilton from Richard Hunewell, 4 December 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir.
            Portland 4th. Decr 1799
          
          Haveing just returned from Concord, where I have been mustering the Recruits of the 15th. Regt., I take the earliest opportunity to acknowledge the Rect. of your several favours of 1st., 4th. 5th., & 13th. Ulto. Mr. Emerson accepts his appointment as Cadet. Mr. Waters I understand declines in consequence of some arrangments since his nomination, of this he will officially inform you. Mr. Blake who I formerly mentioned, anticipates an appointment & will make a good Officer.
          The delay of money has injured the Recruitg. Service much & I believe, the cause of many desertions, ’tho they have not been so frequent in this Regt. as some others.
          I cannot but express my wish that Mesrs. Rudberg & Abbott may meet the approbation of the proper department for their appointment to fill the vacancies of two Lieutenants in my Regt. these Gent. are anxious for a decision that they may make the necessary arrangments for the event.
          I have the honor to be with great Respect Sir yr Obedt huml Sert.
          
            Richard Hunewell
          
          Alexr Hamilton Esqr Majr Genl. & Inspector Genl U.S. Army, N York
        